ROSENN, Circuit Judge
(dissenting) :
I dissent because I believe that the Board’s finding as appropriate the inclusion of the Brackenridge plant in the multi-plant unit was arbitrary, unreasonable, and not supported by substantial evidence.
This appeal presents for review one of the most important issues in modern labor relations, the proper determination of the employee unit which is appropriate for collective bargaining between a union and an employer.1 The problem is compounded, and its impact on the stability of labor relations magnified, because the issue raised here concerns altering a plant unit deemed appropriate for bargaining by both union and management since 1943.
I agree with the majority that the sole issue for review on this appeal is whether the Board’s underlying determination as to the appropriateness of the ten-plant bargaining unit including the Brackenridge plant was erroneous.2 The majority states that the Board’s determination that the multi-plant unit was appropriate was based upon two factors. First,
the history of bargaining between the company and the Union demonstrates *1204a pattern of successful bargaining in a unit of widely scattered plants which are not functionally or operationally integrated,
and second,
the Brackenridge . . . plant [does] not differ significantly from those plants which, over the years, have been successfully integrated into a single, multi-plant unit.
The majority concludes that the foregoing reasoning by the Board “shows a careful consideration ... of all the relevant factors” and is supported by substantial evidence in the record. I respectfully disagree.
We first note that the determination as to the appropriate bargaining unit in the instant case does not arise in the typical “question of representation” proceeding under § 9(c)(1) of the National Labor Relations Act. Such a proceeding arises when an employer declines to recognize the representative of unorganized employees who allege that they desire collective bargaining.
In the present case, however, there is no question as to which union is to represent the Brackenridge employees. There is no ambiguity or dispute over unit description, no change in employment patterns, no allegation of accretion to the bargaining unit, no dispute over job classification, and no allegations of operational changes in the unit. Rather, the union simply desires to merge two of its own established bargaining units and alter the historical relationship between the employer and the Brackenridge employees. The union unilaterally seeks this goal through Board intervention after failing to achieve that goal through free collective bargaining.3
The present case thus involves the attempt by one party to a collective bargaining agreement to combine two established bargaining units, not through negotiations, but by bringing an action before the Board to combine the units over the objection of the other party. I believe that the use of unit clarification proceedings by the Board for this purpose runs counter to the national policy in favor of free collective bargaining, and will inevitably have a significant negative effect upon stability in labor relations.4
I accept as the law of the case the holding that the Board does have the authority to “clarify” units in order to combine two preexisting bargaining units by declaring the combined unit “appropriate.” However, I do not believe the standards of appropriateness in such a situation should be the same un-restrictive standards that would govern were the Board to determine in the first instance in a “representation” proceeding the unit in a plant or plants appropriate for collective bargaining. Rather, when the combination of two preexisting units is to be deemed an appropriate bargaining unit, the Board’s determination should be scrutinized with care be*1205cause of the concomitant disruption to preexisting labor relations which is like-1 ly to result. I believe that only affirmative and convincing reasons should justify the Board’s finding that the combined unit is “appropriate” in a situation such as this.
Turning now to the bases of the Board’s decision as described by the majority, the reasoning is that the company has had successful multi-plant bargaining in the past, and there is no reason why addition of the Brackenridge plant to the multi-plant unit will alter that pattern. I do not find either of these considerations particularly helpful. The thrust of this reasoning is that the merger of the units will not adversely affect the expanded multi-plant unit. It ignores completely the effect that such merger may have upon the established labor relations, commitments and operations at the single-plant unit. It says nothing about why the present separate units are inadequate, and it says nothing about the Board’s own conclusion about whether labor relations will be improved or hurt by the merger. I do not believe that the merged unit can be deemed “appropriate” in these circumstances unless the Board can present some positive justifications for a conclusion that labor relations will be improved by the merger.
The majority finds it urineeessary to consider factors other than those considered by the Board. For this it relies on a quotation from N.L.R.B. v. Jones & Laughlin Steel Corp., 331 U.S. 416, 422-423, 67 S.Ct. 1274, 1278, 91 L.Ed. 1575 (1947), stating that the Board’s unit determinations
are binding upon reviewing courts if grounded in reasonableness A proper determination as to any of these matters, of course, necessarily implies that the Board has given due consideration to all the relevant factors and that it has correlated the policies of the Act with whatever public or private interests may allegedly or actually be in conflict.
I do not believe, however, that the Board’s determination in a case such as this is “grounded in reasonableness” when the Board gives little or no weight to the factors which militate against the merger of two preexisting bargaining units. I cannot say that the Board “has given due consideration to all the relevant factors” when it treats the determination of “appropriateness” in the present ease in the same way as it treats the question in the absence of two preexisting bargaining units. I cannot say that the Board “has correlated the policies of the Act with whatever public or private interests may . be in conflict” when it applies a per se rule that the merged unit is appropriate simply because it would have been appropriate in the first instance.
The Board gives little or no weight to numerous factors which I believe weigh heavily against a finding that the merged unit is “appropriate.” The Board considers the history of multi-plant bargaining, but gives little weight to the uninterrupted history of separate bargaining by the Brackenridge plant since its acquisition in 1943. The Board considers as mere “technical problems” the fact that only “bargaining history and employer opposition have prevented” the establishment of the combined unit. While the Board may consider these factors “technical,” in my opinion they go to the heart of the matter at issue.
I would also place considerable weight on the question of whether the unit to be merged out of existence is functionally or operationally integrated with the larger unit. The Board concedes that “there is no basis for concluding that the operations of the various plants are integrated.” In fact, the Brackenridge plant is completely autonomous. It has its own plant manager and managerial staff. It hires and discharges its own employees. It makes its own work assignments, and does not interchange its production and maintenance employees with employees in other plants. There is no interplant seniority. The Bracken-ridge plant manager reports to the vice *1206president in charge of special products manufacturing, while the plant managers in the multi-plant unit report to a vice president in the managing area. Brackenridge does its own customer billing, prepares its own payrolls, and does its own purchasing and invoicing.
The wages, pensions, and fringe benefits at Brackenridge differ from those at the multi-plant unit. The Bracken-ridge work force is over fifty percent women, a significantly greater proportion of women than the other plants. A plant executive testified that they were secondary wage earners, less interested in pensions than in other areas of compensation.
The Board apparently gives some weight to the secret ballot election it conducted among the Brackenridge employees after it found that the merged unit would be appropriate. This reliance on employee preference, however, is not decisive5 and heretofore has never been utilized by the Board except in representation proceedings. In any event, if the Board is to rely upon the preferences of the Brackenridge employees, it should also be obliged to poll the employees in the existing multi-plant unit to determine whether they favor or oppose the addition of the Brackenridge employees to their unit. These employees might well oppose the merger, particularly if they felt that the enlargement of the unit might complicate or protract labor negotiations.
Neither before nor after this case has the Board upheld an attempt by means of a unit clarification petition to merge two preexisting units over the opposition of one party to the collective bargaining agreement with the units.6 Fbr example, in Bath Iron Works Corp., 154 N.L.R.B. 1069 (1965) employees in both the parent and the wholly-owned subsidiary were represented by the same union, albeit in separate bargaining units. When the parent merged the subsidiary into itself and operated the former subsidiary as a division, the union argued before the Board that the bargaining units should be merged because the employees in both units performed essentially the same duties. The employer, on the other hand, contended that the division should remain a separate unit because the employees possessed distinct skills and performed distinct functions. The Board refused to combine the units, finding no significant change in the operations of the former subsidiary. The Board held that' although it could not say that only separate units would be appropriate, the corporate reorganization had not “effected such changes in the status of the employees as would require us to find that the two units have been merged.” The Board thus held that even though the merged unit might be appropriate, the considerations in favor of the merged unit had not been established.7 In the present case, of course, the Board relies solely upon a *1207finding of “appropriateness” for permitting the merger of the units without taking into account any reasons why the merged unit would be preferable to the preexisting separate units.
Nor has the unit clarification procedure which the Board adopted in its decision of January 12, 1968, ever been applied to a single case which arose after that decision. As Chairman Miller noted in his concurring opinion to the Board’s Decision and Order of April 16, 1971, dismissing the unfair labor practice complaint,
The tortuous history of this proceeding, standing along, should persuade us that the principle which the Board so boldly announced in 1968 has proved to have extremely limited utility. The lesson of that history is confirmed by the fact that the Board has consistently refused since 1968 to follow and apply the Libbey-Owens-Ford, doctrine, even in cases which were virtually indistinguishable.
I conclude from this progression of events, and for reasons briefly outlined below, that we must candidly acknowledge that we have abandoned our earlier decision and that we have reverted to those healthy principles which formerly governed our treatment of multi-plant bargaining units. For my part, I welcome the return to those principles. In my judgment, our duty to foster stable collective-bargaining relationships is well discharged by leaving the matter of changes in size of a multi-plant bargaining unit to be worked out by agreement of the parties.
189 N.L.R.B. No. 139 (1971) (concurring opinion).
Nor has the Board applied the doctrine to any cases since Chairman Miller wrote these words in 1971. This was recognized by Chairman Miller in his dissent to the March 1, 1973, Supplemental Decision and Order which is here on a petition for review. 202 N.L.R.B. No. 15 (1973) (dissenting opinion).
The majority attempts to distinguish the cases denying unit “clarification” since 1968, either on their facts or on the grounds that the Board’s statutory authority was not established on appeal at the time they were decided. It cannot, however, avoid the fact that the doctrine has yet to be applied to any case other than the one at hand. I agree with Chairman Miller that there is “inequity inherent in joining in the issuance of this ‘last oneway ticket.’ ” Id.
I would grant the company’s petition to set aside the order and I would deny the Board’s application for enforcement.

. “[U]nit determination may profoundly affect labor management relations and constitutes a heavy proportion of the work of the NLRB.” Samoff, Law School Education in NLRB Representation Cases, 21 Lab.L.J. 691, 695 (1970), quoting Dean Bok in Discussion, Proceedings of the 19th Annual Winter Meeting, Industrial Relations Research Association at 99-104 (1966).


. I agree with the view originally expressed by Board members Fanning and Jenkins that the Board does not have statutory authority to conduct employee elections in a unit clarification proceeding such as this involving the merger of two previously appropriate units. Bee 169 NLRB No. 2 (concurring and dissenting opinion). In my opinion the Board exercised a power neither directly nor impliedly supported by the National Labor Relations Act.
I am constrained, however, to accept this court’s holding on the prior appeal as the law of the case. I do not believe that the prior holding is decisive of the issue raised on this appeal.


. The union first requested in October 1965 that the Brackenridge employees be included in the multi-plant unit. The request was then refused by the company and dropped by the union. The union made the same request in the October 1968 multi-plant negotiations, but the company refused. When the separate Brackenridge contract expired in September 1969, the company again refused the union’s demand that. the multi-plant contract be made applicable to the Brackenridge employees.


. For example, a union decides to organize two plants of an employer. It is apparent to the organizer that the union has a better chance of winning at plant “A” than at plant “B”. It therefore petitions for a single unit at plant “A” and after winning the election is certified on a single unit basis. Later when chances of success at plant “B” seems [sic] brighter, it petitions for an election at plant “B” on a single unit basis. It wins the election and is certified, again on a single-plant unit basis. It then petitions for clarification of the unit to include both plants. The process can continue ad infini-tum as the union continues to “nibble away” at the employer. Such a procedure does not lead to industrial stability — it leads to chaos, confusion and conflict.
Brief for Employer at 48, PPG Industries, Inc., No. 6-UC-8 (N.L.R.B., filed December 9, 1966) quoted in Abodeely, The NLRB and the Unit Clarification Petition, 117 U.Pa.L. Rev. 1075, 1100 (1969).


. In refusing to conduct a similar election in the unit clarification proceedings in Pittsburgh Plate Glass Industries, 180 N.L.R.B. 477 (1969), the Board stated:
Our “informed discretion” — to use the words of the Supreme Court in the Packard case (330 U.S. 485, 491, 67 S.Ct. 789, 91 L.Ed. 1040) — tells us that in circumstances such as these the Board should not gamble on stability of bargaining by delegating to employees choice of the enlargement of the multi-plant unit. ...”


. Since its inception the unit clarification petition has been used only where there has been some change in the employment pattern. The creation of a new job classification, the movement of personnel, or the acquisition of a new plant have all involved some change which would clearly affect the delineation of the existing bargaining unit. Where, however, there has been no change in the employment pattern, the Board has found no need to clarify the bargaining unit. Unfortunately, the decision in Libbey-Owens-Ford completely ignored these precedents.
Abodeely, The NLRB and the Unit Clarification Petition, 117 U.Pa.L.Rev. 1075, 1091 (1969).


. See also Remington Office Machines et al., 158 N.L.R.B. 994 (1966); Univac Division, Sperry Rand Corporation et al., 158 N.L.R.B. 997 (1966); Welsh Co. et al., 145 N.L.R.B. 713 (1964).